OPINION ON STATE’S MOTION FOR REHEARING
Before the court en banc.
DOUGLAS, Judge.
On original submission, when this Court consisted of five judges, this cause was reversed and remanded by three judges because there was no transcription of the court reporter’s notes in the record even though none was requested. This writer, joined by Presiding Judge Onion, dissented. Now a majority of the Court which consists of nine agree that the judgment should be affirmed. We hold, as we have consistently done before the majority opinion on original submission was written, that in a habeas corpus proceeding the judgment will be affirmed absent a statement of facts or bills of exception where nothing has been presented for review.
*50The State’s motion for rehearing is granted. The judgment is now affirmed.1
VOLLERS, J., not participating.

. See Ex parte Henderson, 565 S.W.2d 50 (No. 57,115, this day decided).